Citation Nr: 1025322	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-38 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to August 1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The issues on appeal were previously remanded by the Board in 
September 2008 and were denied by a March 2009 Board decision.  
The appellant subsequently filed an appeal with the United States 
Court of Appeals for Veterans Claims (Court).  While the case was 
pending at the Court, the VA Office of General Counsel and the 
appellant's attorney filed a joint motion for remand, requesting 
that the Court vacate the Board's March 2009 decision and remand 
the claims.  In a May 2010 Order, the Court granted the joint 
motion, vacating the Board's March 2009 decision and remanding 
the claims to the Board for compliance with directives that were 
specified by the joint motion.

The Board notes that its March 2009 decision had denied ratings 
in excess of 10 percent for bilateral chondromalacia under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  It also granted 
separate 10 percent ratings for degenerative arthritis of the 
left and right knees, based on limitation of motion objectively 
confirmed by pain, crepitus, and tenderness, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  The joint motion for 
remand expressly "does not challenge the Board's decision with 
regard to the evaluation pursuant to DC 5257, but challenges the 
denial of more than 10 percent ratings for [the Veteran's] knees 
under limitation of motion."  The Board has thus recharacterized 
the issues on appeal to more accurately reflect that the Veteran 
is challenging only the disability rating assigned for arthritis 
with limitation of motion rather than the rating assigned for 
chondromalacia based on instability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the issues on appeal are entitlement to ratings 
in excess of 10 percent for degenerative arthritis of the 
bilateral knees with limitation of motion under Diagnostic Code 
5003.  

The joint motion for remand determined that the Board's March 
2009 decision had been based on an inadequate examination.  
Specifically, the joint motion cited the November 2008 VA 
examination report as being inadequate because, "while the 
examiner noted objective evidence of pain with active motion, he 
failed to indicate if there was any additional limitation due to 
pain on motion or at what point in the range of motion pain set 
in."  

The Board observes, in passing, that the November 2008 VA 
examination report expressly states that there was no additional 
limitation of motion following three repetitions of range of 
motion.  In light of the concerns raised in the JMR, however, the 
Board finds that a remand is warranted in order to ascertain at 
what point the Veteran experiences pain in his left and right 
knee motions.  (While the Veteran was given another VA 
examination in December 2009, the resulting examination report 
does not list the points in the range of motion at which pain 
sets in.)  

Additionally, in June 2010, the Veteran submitted a copy of a 
letter from the Social Security Administration (SSA) notifying 
the Veteran that he is entitled to monthly disability benefits 
beginning in October 2008.  There is no indication that VA had 
prior knowledge of the Veteran's SSA benefits or has had the 
opportunity to request his SSA records.  On remand, the AMC 
should attempt to obtain the Veteran's SSA records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) 
(concluding VA has a duty to obtain SSA records when it has 
actual notice that the Veteran was receiving SSA benefits).

Finally, the appellant's brief to the Court includes the express 
contention that the Veteran is unable to work because of his 
service-connected disabilities.  The Veteran has therefore raised 
the issue of a claim for TDIU.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for compensation 
based upon individual unemployability).  The Court recently held 
that a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id. 
at 455.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009). Consideration may 
be given to a Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

In this case, as noted above, the Veteran has clearly raised a 
claim for TDIU. Furthermore, pursuant to the holding in Rice, a 
claim for TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or as part of a claim for increased 
compensation.  Therefore, the Board finds that a remand is 
necessary so that the agency of original jurisdiction can provide 
appropriate notice on that aspect of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the 
Veteran the opportunity to submit additional 
argument and evidence on the claim for TDIU.

2.  Contact SSA and request any relevant 
records from that agency that pertain to any 
claim for benefits filed by the Veteran, to 
include copies of any examinations arranged 
by that agency, and any decisions rendered 
with respect to the Veteran.

3.  Arrange for the Veteran to undergo a VA 
examination to determine the severity of his 
service-connected degenerative arthritis of 
the bilateral knees.  The claims folders must 
be thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited directly 
from the Veteran.  Any tests and studies 
deemed necessary by the examiner should be 
conducted.  All findings should be reported 
in detail.  

The examiner should describe all pertinent 
symptomatology associated with the Veteran's 
degenerative arthritis of the knees and 
should provide the following information:  

a.  The examiner should specifically state 
range of motion findings for both knees.  
Range of motion findings should also 
expressly state at what point in the range of 
motion the Veteran's pain sets in.

b.  The examiner should comment on whether 
this disability exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability.  These determinations must be 
expressed in terms of the degree of 
additional range of motion that is lost due 
to these symptoms.  

c.  The examiner should discuss whether pain 
significantly limits functional ability 
during flare-ups or following repeated use.  
These determinations must also be expressed 
in terms of the degree of additional range of 
motion that is lost due to pain on use or 
during flare-ups.

4.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


